Citation Nr: 0614943	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of sinusitis, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from June 1969 to December 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).  

This case has previously come before the Board.  In May 2003, 
the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Sinusitis is manifested by more than 6 nonincapacitating 
episodes per year with nasal crusting.  The veteran has had 
one sinus surgery and does not have chronic osteomyelitis.  

2.  A chronic back disability was not manifest in service and 
is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for sinusitis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6511 (2005).

2.  A chronic back disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Initially, the Board notes that in the October 
2003 Board remand, the veteran was informed that if there was 
outstanding relevant evidence, he had to submit the evidence.  
In addition, following the July 2003 VCAA notice, the May 
2004, March 2005, and December 2005 supplemental statements 
of the case constituted subsequent process.  The Board notes 
the supplemental statements of the case informed the veteran 
of 38 C.F.R. § 3.159.  The claimant has not shown how the 
error was prejudicial.  Moreover, the essential fairness of 
the adjudication was not affected.  

In addition, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular rating for the 
applicable rating code.  This was accomplished in the May 
2004 and March 2005 supplemental statements of the case which 
is sufficient under Dingess/Hartman.  The Court also stated 
that the VCAA notice must include information regarding the 
effective date that may be assigned.  In this case, the Board 
is assigning a higher rating.  Once the RO effectuates the 
Board's grant, the RO can cure any VCAA notice defect with 
respect to the effective date element.  

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in July 2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether or not the claimant or VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

As noted, following the July 2004 VCAA notice, the May 2004, 
March 2005, and December 2005 supplemental statements of the 
case constituted subsequent process.  In March 2006, the 
veteran was advised of the procedures in regard to submitting 
additional evidence.  

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  There are VA and private examination reports of 
record.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  8 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  owever, the evaluation of the same 
"disability" or the same "manifestation s" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
10 percent disability rating is awarded for sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is awarded for sinusitis manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating is awarded for sinusitis following radical surgery 
with chronic osteomyelitis, or manifested by near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board notes the AOJ increased the evaluation 
for sinusitis to 10 percent in August 2001.  A temporary 
total evaluation was assigned from December 3, 1999 under 38 
C.F.R. § 4.30, and a 10 percent evaluation was assigned from 
February 1, 2000 under 38 C.F.R. § 4.97, Diagnostic Code 
6510.  While the AOJ did not determine that there had been 
improvement, such is not contemplated in association with an 
evaluation based on 38 C.F.R. § 4.30.  See 3.105(e).  In this 
case, a type of staged rating was assigned to reflect 
convalescence.  38 C.F.R. § 4.30.  The temporary total 
evaluation was assigned without regard to the other 
provisions of the rating schedule and such rating was 
followed by the appropriate schedular evaluation.  

The veteran's sinus disability is rated as 10 percent 
disabling under Diagnostic Code 6510.  The veteran asserts he 
warrants a higher rating.  

On VA examination in August 2004, the veteran reported in 
excess of six nonincapacitating episodes per year, requiring 
both nasal hygiene as well as oral antibiotics.  The veteran 
is competent to report his symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board notes 
that on VA examination in March 2001 daily symptoms were 
noted.  In addition, in July 2000, the veteran's private 
physician stated that he had been treating the veteran for 10 
years, noting six to eight sinus infections per year, 
requiring both parenteral and oral antibiotics.  Both the 
August 2004 and March 2001 examiners noted nasal crusting.   
Thus, the Board finds a 30 percent evaluation is supportable.  
The Board notes that findings, to include more than six 
episodes with nasal crusting were noted in the March 2005 
supplemental statement of the case.  

An evaluation in excess of 30 percent is not warranted.  
There is no evidence of chronic osteomyelitis or repeated 
surgeries.  The Board notes maxillary facial tenderness and 
frontal sinus tenderness were noted on VA examination in 
August 2004.  The record reflects only one sinus surgery, in 
1999, not repeated surgeries.  The Board notes the veteran is 
service connected for tension headaches.  

In sum, the veteran's sinusitis is manifested by more than 6 
nonincapacitating episodes per year with nasal crusting.  The 
veteran has had one sinus surgery and does not have chronic 
osteomyelitis.  Thus, the disability picture due to sinusitis 
more nearly approximates a 30 percent rating.  

II.  Service connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2005).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002); § 
3.304(f) are not applicable.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  While the veteran indicated he 
had or had had back trouble on the accompanying medical 
history to the April 1969 service entrance examination 
report, a back disorder was not diagnosed and the examiner 
merely noted minor low back pain relieved by muscle 
relaxants.  The spine and musculoskeletal system were normal 
and there was no indication of a chronic disability.  Thus, a 
back disorder was not noted on the service entrance 
examination and the veteran is entitled to a presumption of 
soundness at service entrance.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that a 
chronic back disorder existed prior to service should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The Board finds that there is not clear and unmistakable 
evidence rebutting the presumption of soundness at service 
entrance.  The Board notes that there are two steps to rebut 
the presumption of soundness at entry. VAOPGCPREC 3-03 (July 
16, 2003).  First, there must be clear and unmistakable 
evidence that a back disorder preexisted service.  Second, 
there must be clear and unmistakable evidence that a back 
disorder was not aggravated during service.  If both prongs 
are not met, the presumption of soundness at entry is not 
rebutted.

The Board notes that the record reflects that the veteran 
indicated he had experienced back pain prior to service 
entrance.  There is, however, no evidence that the veteran 
had a back disorder at service entrance.  To the extent that 
the August 2004 VA examiner noted records reflecting some 
preexisting back problems, there was no diagnosis entered and  
the spine and musculoskeletal system were normal.  The 
competent evidence does not attribute a back disorder to 
service and we are unable to conclude that a back disorder 
existed prior to service.  

Because the evidence establishes that a chronic back disorder 
did not exist prior to service, the theory of aggravation is 
not relevant.  In the alternative, as addressed more 
thoroughly below, a presumption of aggravation is rebutted by 
clear and unmistakable evidence for the following reason:  
the in-service manifestations represented an acute episode 
that resolved without residual disability.  Furthermore, any 
current disability is unrelated to either the in-service 
event or his reported pre-service symptoms.  Since he does 
not have current residuals of either the in-service or pre-
service events, it is clear and unmistakable that there was 
no aggravation.  Thus, the issue is whether the veteran has a 
current disability related by competent evidence to in-
service disease or injury.

In this case there is both positive and negative evidence 
that must be weighed.  Service medical records reflect 
complaints of back pain.  In September 1972, a headache with 
low back pain was attributed to a viral illness, not a back 
disorder.  A May 1974 record of treatment notes complaints of 
low back pain after bending over and the impression was low 
back strain.  An admission note reported low back pain at L4-
5.  There was no sciatica and he was specifically noted to be 
improving the same month.  While a question mark was noted in 
regard to recurrent back pain on the accompanying medical 
history to the December 1976 separation examination report, 
the report shows the spine and musculoskeletal system were 
normal.  

In regard to post-service records, the Board notes that a 
January 1992 private record notes back pain which appeared to 
be related to work responsibility.  A May 1992 record 
reflects an onset of back pain in the 1980's when his foot 
slipped off the bumper of a truck.  An August 1992 record 
notes back pain secondary to back surgery in April 1991, not 
service.  The October 1997 doctor stated he initially treated 
the veteran for back pain in 1989, at which time the symptoms 
were of "several" years duration.  As noted by the August 
2004 VA examiner, the veteran injured  his back on the job 
lifting 50-pound bags in 1977.  A March 2004 private record 
of treatment notes a 14-year history of back problems, not 
since service.  

The issue of whether the veteran's back disorder is related 
to service requires competent evidence.  The veteran is 
competent to report his symptoms.  He is not, however, a 
medical professional and his opinion is not competent in 
regard to matters requiring medical expertise.  His 
statements do not constitute competent medical evidence that 
a back disorder is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The most probative evidence establishes that a 
back disorder is not related to service.  

The August 2004 VA physician stated that the etiology of the 
veteran's back disorder was unknown, noting back strain in 
1977 in association with lifting heavy bags.  Moreover, the 
physician noted a 12-year gap from the date of the 1977 
incident and the veteran's first back surgery.  The examiner 
noted that imaging studies showing the veteran had 
degenerative joint disease of the lower lumbar vertebrae with 
herniated discs at those levels were inconsistent with the 
low back strain he experienced during service in 1974  

The Board notes that while the veteran's private doctor, Dr. 
R., in an April 2002 letter, stated that it was as likely as 
not that the veteran's back disorder was a result of service, 
the opinion is conclusory.  The Court has established that a 
mere statement of opinion, with out more, does not provide 
opportunity to explore the basis of the opinion. See Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  Such renders the 
opinion to be of less probative value.  The Board further 
notes that while Dr. R. indicated in July 2000 that he had 
reviewed the veteran's records, remarkably, he did not 
address the in-service manifestations during service or the 
date or type of injury upon which the opinion was based.  The 
private opinion, dated in October 1997, is also conclusory.  
Further lessening the probative value of that opinion is that 
speculative nature of the opinion.  The examiner merely 
stated that the back disorder could have been related to the 
injury in 1974.  The Board notes the doctor stated he 
initially treated the veteran for back pain in 1989, at which 
time the symptoms were of "several" years duration.  A 
March 2004 private record of treatment notes a 14-year 
history of back problems, not since service.  The Board finds 
the more probative evidence is the opinion of the August 2004 
VA physician.  The physician reviewed the claims file and 
provided a complete rationale for the opinion.  The physician 
stated that the likelihood of the veteran's current back 
problems being related to service was remote, noting only one 
medical evaluation for back pain in approximately seven years 
of service.  He added that the pain was muscular in nature, 
resolving within weeks with rest and medication.  

The Board notes that the veteran's private doctors have noted 
treatment for many years.  It is true that the fact that a 
physician treated a veteran, and the physician's area of 
expertise, are relevant factors for the Board to take account 
of in assessing conflicting medical opinions.  See Guerreri 
v. Brown, 4 Vet. App. 467, 46-467 ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches").  It is also true, 
however, that the Board is not required to give greater 
weight to the opinion of a physician simply because a 
physician treated the veteran.  See id. at 473 ("Court 
refuses to adopt "a rule that gives the opinions of treating 
physicians greater weight in evaluating claims made by 
veterans.").  See also White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (upholding Court's decision not to adopt 
"treating physician" rule).  Thus, while the fact that 
doctors, to include Dr. R., treated the veteran, and their 
expertise are factors to be considered, the VA staff 
physician also was fully competent to offer his opinion as to 
the relationship of the veteran's back disorder to service.  

In assessing the relative weight to be accorded to these 
opinions, the Court has provided the following guidance.  The 
Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally in this regard, a medical opinion based on 
an inaccurate factual premise is not probative.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

The Board notes that a November 1993 VA examination report 
notes the veteran's reported history of having injured his 
back in service resulting in a herniated intervertebral disc 
with lumbar laminectomy of L4-L5 and L5-S1.  Such is a mere 
transcription of lay history.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In addition, while 
Social Security Administration (SSA) records reflect that he 
has been awarded disability benefits based on his back, as 
well as other disorders, the records are negative for a nexus 
to service.  

The competent evidence shows that a back disorder, to include 
degenerative changes and disc protrusion, is not related to 
service.  Service medical records are negative for a chronic 
back disorder..  Rather, the in-service episode resolved 
without residuals and arthritis was not shown within the 
initial post service year.  As to continuity of 
symptomatology, the initial post service evidence of 
treatment for a back disorder is in the 1980s.  The August 
2004 VA physician specifically stated the findings in regard 
to the back were not consistent with the in-service findings 
and that the etiology of the veteran's back disorder was 
unknown.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefit 
sought on appeal is denied.


ORDER

A 30 percent evaluation for sinusitis is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits..

Service connection for a low back disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


